USCA4 Appeal: 22-6086    Doc: 25        Filed: 07/26/2022   Pg: 1 of 4




                                          UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                            No. 22-6084


        JAMARV PAREMORE HAMMOND, also known as Jamarv P. Hammond,
        #265009,

                          Plaintiff - Appellant,

                   v.

        LIEUTENANT BURNS; SERGEANT CHRISTOPHER COONS; CORPORAL
        COOPER; CORPORAL JULIUS BEAN,

                          Defendants - Appellees,

                   and

        SHERIFF L. C. KNIGHT; MAJOR RICHARD DARLINGTON,

                          Defendants.



                                            No. 22-6086


        JAMARV PAREMORE HAMMOND, also known as Jamarv P. Hammond,
        #265009,

                          Plaintiff - Appellant,

                   v.

        SHERIFF L. C. KNIGHT; MAJOR R. DARLINGTON; LIEUTENANT
        BRANCH; JOHN DOE, Transportation Sgt.; SHERIFF AL CANON; CHIEF
        DEPUTY WILLIS BEATTY; MAJOR HARRIS; MAJOR GRANT; CAPTAIN
        SALTERS; LT. LUKE; LT. DRISCOLL; SGT. GLADDEN; SGT. SHEPPARD,
USCA4 Appeal: 22-6086      Doc: 25         Filed: 07/26/2022    Pg: 2 of 4




                            Defendants - Appellees.




        Appeals from the United States District Court for the District of South Carolina, at
        Florence. Joseph F. Anderson, Jr., Senior District Judge. (4:20-cv-03113-JFA, 4:20-cv-
        03114-JFA)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Remanded by unpublished per curiam opinion.


        Jamarv Paremore Hammond, Appellant Pro Se. George Buist Smythe, Jr., Mount Pleasant,
        South Carolina; J.W. Nelson Chandler, CHANDLER & DUDGEON LLC, Charleston,
        South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6086       Doc: 25          Filed: 07/26/2022      Pg: 3 of 4




        PER CURIAM:

               In these consolidated appeals, Jamarv Paremore Hammond, a federal inmate, seeks

        to appeal the district court’s denials of relief in two civil actions. “[T]he timely filing of a

        notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S.

        205, 214 (2007). Parties have 30 days after the entry of the district court’s final judgment

        or order to note an appeal in a civil case, Fed. R. App. P. 4(a)(1)(A), unless the district

        court extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

        under Fed. R. App. P. 4(a)(6). A district court may reopen the appeal period under Rule

        4(a)(6) if (1) the party moving for reopening did not receive notice of the entry of the

        judgment or order sought to be appealed within 21 days after entry; (2) the motion to reopen

        is filed within 180 days after the entry of the judgment or order, or within 14 days after

        receiving notice of such entry, whichever is earlier; and (3) a reopening would not prejudice

        any party.

                   In Case No. 22-6084, the district court accepted the magistrate judge’s

        recommendation and awarded summary judgment to the defendants in an order entered on

        November 29, 2021. And in Case No. 22-6086, the district court accepted the magistrate

        judge’s recommendations and denied relief on Hammond’s complaint in an order entered

        on September 29, 2021. Hammond noted an appeal in each case on January 11, 2022. 1

        Thus, in each case, Hammond’s appeal was filed after the 30-day appeal period expired.


               1
                  We assume that the dates appearing on Hammond’s notices of appeal are the
        earliest dates that he could have provided them to prison officials for mailing to the district
        court. See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                       3
USCA4 Appeal: 22-6086       Doc: 25         Filed: 07/26/2022       Pg: 4 of 4




        Hammond stated in each notice of appeal, however, that he did not receive the district

        court’s final order until January 6, 2022.

               Because Hammond’s notices of appeal informed the district court that he wished to

        appeal and that he did not receive the court’s final orders until January 6, we construe them

        as motions to reopen the appeal period. We therefore remand to the district court for the

        limited purpose of determining whether Hammond is entitled to a reopening of the appeal

        period pursuant to Rule 4(a)(6) in one or both cases. 2 The records, as supplemented, will

        then be returned to this court for further consideration.

                                                                                       REMANDED




               2
                We defer ruling on Hammond’s motions to appoint counsel and to forgo service
        on other parties.

                                                      4